Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Claim 1 as now amendment recites:
wherein the diverter is mountable on the roof of one of the truck and trailer such that distal ends of the first arm and the second arm extend to side edges of the roof of one of the truck and trailer such that water flowing along the roof is directed towards side edges of one of the truck and trailer along the first arm and the second arm and away from the loading unloading area 


	The closest prior art of record is the Wood reference which in figure 4 discloses a diverter having a first arm and second arm that form an angle 1500 between them but the first and second arms as shown in figure 4 do not have a distal end that extends to the side edges of the vehicle.  In Wood the distal end of the first arm and second arm have distal ends that extend to the rear edge of the trailer not the side edges of the trailer.   
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
A restriction requirement was made on August 3, 2021. Claim 14 was withdrawn without traverse by applicant as being directed to a distinct and independent category of invention, method claim. The claims are not eligible for rejoinder.
Nonelected claim 14 remains as just being withdrawn.   The nonelected claim 14 is not eligible for rejoinder.
In accordance with MPEP 1302.04 (D) claim 14 is CANCELLED:


14.	(Cancelled) 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612